 530DECISIONSOF NATIONALLABOR RELATIONS BOARDAll employees engaged in the repairing, painting, and servicing ofequipment at the Employer's Kalispell, Montana, operation, excludingoffice employees, clerical employees, parts department employees,watchmen, guards, and all supervisors as defined in the Act .49[Text of Direction of Election omitted from publication.]AcT1NG.CHAIRMAN RODGERS took no part in the consideration of theabove Decision and Direction of Election.There is no disputeas to the appropriate unit.The Anaconda Company1andManford L. Reeves, PetitionerandCoso Mine,Mill and Chemical Workers, Local No. 841, of theInternationalUnion of Mine,Mill and Smelter Workers.Case No. 01-RD-261. October 18,1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Louis A. Gordon,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial, error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning oftheAct.2.The Petitioner, an employee of the Employer, asserts that theUnion, which is currently recognized by the Employer as the bar-gaining representative of the employees designated in 'the petition,is no longer the representative as defined in Section 9 { a) of the Act,3.Since 1951, at least, the Employer and the Union have, been incontractual relations with each other. In that year, the parties ex-ecuted a contract, effective fromJuly 1,1951, to June 30, 1953, pro-viding for its automatic renewal in the absence of a 60-day noticeto modify.As amended by supplemental agreements and by opera-tion of the automatic renewal clause, the contract continued in effectup to and including June 30, 1955. Following negotiations institutedat an undisclosed date before June 8, 1955, the parties reached agree-ment on a new contract, to become effective July 1, which the partiesinitialed on June 8 and later formalized without change on June 18.The Employer and Union customarily followed such a practice ', inexecuting their agreements.% The name of the Employer appears as amended atthe hearing114 NLRB No. 91. "THE ANACONDA COMPANY531In "the first part of June" and before June 8, 1955, the Employerwas served with documents stating that the signatory employees nolonger desired to be represented by the Union.On June 10, the instantdecertification petition was filed.The Union contends that its contractwith the Employer, initialed on June 8, 1955, bars this proceeding.Assuming, as contended by the Union, that the initialed contractwas a completed, binding agreement on June 8, we hold, nevertheless,that this contract does not bar a present determination of representa-tives since employees made a timely request to the Employer for with-drawal of recognition from the Union before the initialing of thecontract and followed such request with the filing of a petition within10 days thereafter.2In addition, the Union moves to dismiss the petition on the groundthat the Petitioner is "fronting" for a noncomplying labor organiza-tion.Evidence was adduced at the hearing that the Petitioner signeda document which challenged the bargaining rights of the incumbentUnion and urged the Employer to recognize the United Mine Workers.Evidence was further adduced that this and other similar documentswere presented to the Employer in the presence of a United MineWorkers representative.There is no evidence in the record, however,that the United Mine Workers gave the Petitioner, or the employeecommittee of which he was a member, any financial or other assistance.On the basis of the foregoing, we deny the motion to dismiss and findthat the Petitioner is not acting as a "front" for a noncomplyingunion.'Accordingly, we find that a question affecting commerce exists con-cerning the representation of employees of the Employer within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The parties agree, and we find, that the following employeesconstitute a unit appropriate for, the purposes of collective bargainingwithin the meaning of Section 9 (b) of theAct:All construction, production, and maintenance employees at the Em-ployer's Darwin and Shoshone mines and mills at or near Darwin andTecopa, California, who are paid on a regular hourly rate basis, ex-cluding clerical and technical employees, temporary and part-timeemployees, watchmen, guards, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]MEMBER MURDOCK took no part in the consideration of the aboveDecision and Direction of Election.2fiaquiau, Hardu a a Company,108 NLRB 955v .lfa eehester Randw tagCo , 91 NLRB 1257,John Dritz d Sons,88 NLRB 1521387644-56--vol. 114-35